ORIGINAL
                                                                                         05/03/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                       PR 06-0422     ir


IN THE MATTER OF THE PETITION OF
                                                       MAY 0 3 2022         ORDER
                                                     Bovven Greenwood
DONNA B. DIXON                                     Clerk of Supreme Court
                                                      State of Nitnntana




      Donna B. Dixon has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Dixon's application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken within three years preceding the date of the application for admission. Rule
VII.A.9, Rules of Admission.
       Dixon passed the MPRE in 1990 when seeking admission to the practice of law in
Wyoming. Dixon is currently admitted to the State Bar of Wyoming. The petition states
that Dixon has practiced law for 28 years "without any ethical or disciplinary issues in any
jurisdiction where licensed or where admitted pro hac vice." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Donna B. Dixon to waive the
three-year test requirement for the MPRE for purposes of Dixon's current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
                    r- ci
      DATED thisZ-- day of May, 2022.



                                                                       /gr)/
                                                           Chief Justice
    f,./"..5
    94 ,t4 411..,
       Justices




2